DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Processes, Products, and/or Apparatuses:
Products, processes of manufacture, processes of use, and apparatuses are different categories of invention. When an application includes claims to more than one product, process, or apparatus, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the “main invention” in the claims. In the case of non-compliance with unity of invention and where no additional fees are timely paid, the international search and/or international preliminary examination, as appropriate, will be based on the main invention in the claims. See PCT Article 17(3)(a), 37 CFR 1.475(d), 37 CFR 1.476(c) and 37 CFR 1.488(b)(3).

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Group I, claims 1-5 and 7-10, drawn to a catheter assembly.
Group II, claim 11-15, drawn to a catheter system.
Group III, claims 16-19, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of a catheter comprising: a catheter body including a lumen size for endoluminal advancement from a puncture site at a human artery selected from a dorsalis pedis artery, a fibular artery, an anterior tibial artery, and a posterior tibial artery toward one or more larger arteries; an insertion profile and deployment profile; an embolic protection device configured with a collapsed state when stowed in the lumen at the distal end portion of the catheter body, and a deployed state when 
Groups I and III lack unity of invention because even though the inventions of these groups require the technical features of a catheter comprising: a catheter body including a lumen size for endoluminal advancement from a puncture site at a human artery selected from a dorsalis pedis artery, a fibular artery, an anterior tibial artery, and a posterior tibial artery toward one or more larger arteries; an insertion profile and deployment profile; an embolic protection device configured with a collapsed state when stowed in the lumen at the distal end portion of the catheter body, and a deployed state when outside the lumen in the deployment profile, the deployed state configured with an opening away from the catheter body, and the catheter body configured to aspirate the arterial lesion, these technical features are not a special technical feature as it does not make a contribution over the prior art in view of Obana.  Obana discloses a catheter comprising: a catheter body (40) including a lumen size for endoluminal advancement from a puncture site at a human artery selected from a dorsalis pedis artery, a fibular artery, an anterior tibial artery, and a posterior tibial artery toward one or more larger arteries ([0033]); an insertion profile (see Fig. 6a) and deployment profile (see Fig. 6c); an embolic protection device (50) configured with a collapsed state when stowed in the lumen at the distal end portion of the catheter body (see Fig. 6a; [0035]), and a deployed state when outside the lumen in the deployment profile (see Fig. 6c; [0035]), the deployed state configured with an opening away from the catheter body (see Figs. 6c, 7d, and 7e), and the catheter body configured to aspirate the arterial lesion ([0035]).
Groups II and III lack unity of invention because even though the inventions of these groups require the technical features of a catheter comprising: a catheter body including a lumen size for endoluminal advancement from a puncture site at a human artery selected from a dorsalis pedis artery, a fibular artery, an anterior tibial artery, and a posterior tibial artery toward one or more larger arteries; an insertion profile and deployment profile; an embolic protection device configured with a collapsed state when stowed in the lumen at the distal end portion of the catheter body, and a deployed state when outside the lumen in the deployment profile, the deployed state configured with an opening away from the catheter body, and the catheter body configured to aspirate the arterial lesion, these technical features are not a special technical feature as it does not make a contribution over the prior art in view of Obana.  Obana discloses a catheter comprising: a catheter body (40) including a lumen size for endoluminal advancement from a puncture site at a human artery selected from a dorsalis pedis artery, a fibular artery, an anterior tibial artery, and a posterior tibial artery toward one or more larger arteries ([0033]); an insertion profile (see Fig. 6a) and deployment profile (see Fig. 6c); an embolic protection device (50) configured with a collapsed state when stowed in the lumen at the distal end portion of the catheter body (see Fig. 6a; [0035]), and a deployed state when outside the lumen in the deployment profile (see Fig. 6c; [0035]), the deployed state configured with an opening away from the catheter body (see Figs. 6c, 7d, and 7e), wherein the catheter body configured to aspirate the arterial lesion ([0035]), and further comprising a console for controlling aspiration (one having ordinary skill in the art understands a controller is necessary for activating the aspiration because the aspiration does not occur naturally without some control being exerted by a user).
A telephone call was made to Fabian Nehrbass on March 16, 2022, to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771